Citation Nr: 0328016	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:  Alabama State Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1997 to August 
1999. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an April 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDING OF FACT
 
1.  Post-service assessments of adjustment disorder and 
depressive disorder have not been related to service by 
competent medical evidence. 

2.  Post-traumatic stress disorder has not been diagnosed. 


CONCLUSION OF LAW 

An acquired psychiatric disorder, including post-traumatic 
stress disorder, was not incurred or aggravated by service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

 VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to 
assist claimants in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate her claim 
and inform her which portion of the information and evidence 
she is to provide and which portion VA will obtain on her 
behalf.  In the Board's September 2001 remand, the veteran 
was on notice that alternate evidence, other than service 
records, may establish an in-service stressful event.  And in 
a letter, dated in March 2002, addressing the VCAA, the RO 
notified the veteran of the evidence needed to substantiate 
her claim, namely, evidence of a current mental disability 
that is related to an injury, disease or event in service and 
evidence of a stressor and behavioral changes, corroborated 
by lay statements either from fellow service members or 
civilians.  She was also informed that VA would make 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate a claim, including private medical 
records, she identified, and that she could either submit the 
records herself or authorize VA to obtain them.  She was 
notified that she should submit the information in 60 days.  
In the March 2003 statement of the case, the RO cited 
38 C.F.R. § 3.159, including subsection, § 3.159(b)(1), 
implementing the VCAA, providing actual notice of the 
pertinent VCAA provisions, including what information or 
evidence that the claimant is to provide to VA and what 
information or evidence that VA will obtain on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  Despite the now defect in the March 2002 notice, that 
is, the veteran was notified to submit a response in 60 days, 
and as it remains unsettled under the law as to how to 
account for the one-year period, the veteran in fact has had 
more than the statutory one-year period from March 2002 to 
submit evidence to substantiate her pending claim.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In its September 2001 remand, the 
Board directed the RO to additional evidentiary development, 
including the obtainment of the veteran's personnel file, the 
in-service complaint of sexual harassment, VA and private 
medical records, and a VA examination to determine whether 
the veteran had any psychiatric disorder, including PTSD, 
that was related to service.  While the RO obtained the 
veteran's personnel file, the service department reported 
that files of sexual harassment were kept for only two years 
and since the alleged event occurred in 1998, there were no 
records.  The RO did obtain VA and private medical records 
identified by the veteran and scheduled the veteran for a 
psychiatric examination, but she failed without good cause 
shown to report for the examination.  Procedurally, the Board 
directed the RO to notified the veteran of the evidence 
necessary to substantiate her claim, which was accomplished 
in the March 2002 letter noted above, to adjudicate claim 
and, if necessary, furnish the veteran and her representative 
a supplemental statement of the case, which were done.  As 
the development requested by the Board has been completed, no 
further action is necessary to comply with the Board's 2001 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the veteran has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

The Veteran's Claim 

The veteran asserts during service the she was the target of 
sexual harassment by a civilian supervisor.  The instances of 
alleged harassment by the civilian supervisor included: 1) 
repeatedly asking her out on dates despite her refusals; 2) 
displaying a poster on hospitality etiquette, a "GENA" 
poster, (an acronym for greet warmly, eye contact, name and 
anticipate need; the poster contain text only except for a 
stylized unit logo), which she found to be degrading to 
women; 3) giving her an extremely difficult assignment 
without staff support; and, 4) once, while on a group 
excursion at a yacht club, after falling in the water, the 
civilian supervisor changed his clothes on deck in her 
presence.  The veteran contends that this created a hostile 


work environment, resulting in depression and post-traumatic 
stress (PTSD).  The veteran does not allege that the civilian 
supervisor ever physically or sexually assaulted her.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), that is, in 
conformance to DSM-IV; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on an in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. 


VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.
Evidence 

Service personnel and medical records, including the reports 
of entrance and separation examinations, contain no reference 
to a personal or sexual assault and no finding of an acquired 
psychiatric disorder, including PTSD.  The records do show 
that in August 1999 the veteran was referred by her 
commanding officer to the Behavioral Health Clinic after she 
had disobeyed an order.  There was no evidence of a thought 
disorder.  The assessments were an occupational problem and 
to rule out a personality disorder.  

The records also show that in October 1998 the veteran filed 
a Military Equal Opportunity complaint against a civilian for 
sex discrimination and sexual harassment.  The record 
contains only the summary with the general allegations of sex 
discrimination and sexual harassment.  The specific 
allegations are not attached.  From August 1998 to December 
1998, there was deterioration in her work performance as 
evidenced by her performance report to the extent that she 
was not recommended for promotion and several adverse 
disciplinary actions had been taken against her. 

In a January 2000 affidavit, the veteran stated that after 
she filed her Military Equal Opportunity complaint, she was 
informed by her superior that a decision on her complaint had 
been made, concluding that she was not in an offensive or 
intimidating environment.  She stated that subsequently she 
was reassigned. 

Records of D.F.B., M.D., disclose that in March 2000 the 
veteran was seen for a psychiatric evaluation.  The 
provisional diagnosis was depression. 

VA clinical records disclose that in February 2000 the 
veteran complained of anxiety, depression, sleep disturbance, 
and of readjustment difficulties since her discharge from 
service, which she linked to the reprisals, harassment and 
humiliation she incurred after filing a sexual harassment 
complaint.  The pertinent findings were a depressed mood and 
anxiousness.  The assessment was adjustment disorder.  Over 
the period from March 2000 to October 2001, the assessments 
by different health-care providers were adjustment disorder 
with depressed mood and to rule out a personality disorder 
(March 2000); depressive disorder and provisionally PTSD 
(October 2000); depression, personality disorder, rule out 
PTSD and rule out personality disorder (April 2001); 
depression and rule out personality disorder (May 2001); and, 
depressive disorder (October 2001).  When she was seen in 
April 2002, she was depressed because she lost her job.  No 
assessment was given. 

Analysis 

There is insufficient medical evidence, which is more fully 
addressed below, as to whether the veteran has a current 
psychiatric disability, including PTSD, and, if a psychiatric 
disability is present, whether it is related to service.  For 
this reason, the Board afforded the veteran the opportunity 
to be examined by VA in order to develop the evidence needed 
to substantiate her claim.  However for an unknown reason, 
the veteran failed to report for her examination.  Therefore, 
the determination of the claim will be based on the existing 
evidence of record.  38 C.F.R. § 3.655(b). 

The veteran claims she was sexual harassed in service, 
resulting in depression and PTSD.  The veteran has not 
alleged any physical or sexual assault.  Service personnel 
records document behavioral changes contemporaneous with her 
filing of a sexual harassment complaint, but there was no 
official finding of sexual harassment.  According to the 
veteran, she was told that there was no offensive or 
intimidating environment.  The service medical records do not 
contain a finding of an acquired psychiatric disorder, 
including PTSD, although the veteran was evaluated in August 
1999, prior to discharge from service. 

After service, the medical evidence establishes the 
assessment "to rule out PTSD" that is not a diagnosis of 
PTSD and the provisional assessment of PTSD meaning that the 
assessment is dependent on other factors to be learned or 
developed.  It was due to this inconclusiveness that the 
Board sought a VA medical examination and opinion as to 
whether the veteran suffered from PTSD.  As noted above, the 
veteran did not avail herself of the opportunity to be 
further evaluated by VA.  For this reason, the Board 
concludes the medical evidence does not establish a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125. 

As for the assessment of a personality disorder, a 
personality disorder is not an injury or disease for the 
purpose of VA disability compensation. 

As for the other psychiatric assessments, such as depressive 
disorder and adjustment disorder, none contains a medical 
opinion attributing such a disorder to the events during 
service.  When as here the determinative issue involves 
medical causation, competent medical evidence is required to 
substantiate the claim, which the Board had sought, but was 
unable to obtain because the veteran did not report for her 
examination.  In the absence of competent medical evidence to 
support her claim, the Board must conclude that the post-
service assessments of adjustment disorder and depressive 
disorder are unrelated to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, is denied. 

____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

